Title: “F.B.”: First Reply to Tom Hint, [19 December 1765]
From: Franklin, Benjamin
To: 


In The Pennsylvania Chronicle, and Universal Advertiser, Feb. 9–16, 1767, the printer, William Goddard, reprinted several letters from English newspapers which he prefaced with the following note: “Agreeable to our Promise, we now lay before our Readers three of the Pieces wrote and published by Dr. Franklin, in Defence of North-America, and in Answer to the Writers who stiled themselves Tom Hint and Vindex Patriae, extracted from several English News-Papers sent us by a Correspondent.” In later issues Goddard reprinted other Franklin letters. An undated memorandum in Franklin’s hand among his papers in the Library of Congress (fo. 170) lists the pieces of which Franklin acknowledged authorship.
The letter printed below is the first that Goddard reprinted and that Franklin acknowledged. It was in reply to a letter signed by “Tom Hint” printed in the Gazetteer, Dec. 13, 1765. That letter was a blanket condemnation of the wealthier colonists who opposed the Stamp Act. It particularly condemned the riotous proceedings in New York in early November and called for an army officer “of spirit, resolution, and steadiness, with a very small corps” of British troops to inflict deserved punishment on the Americans.
  
To the Printer.
I beg room in your impartial paper for a word or two with your correspondent of Friday Last, who subscribes himself Tom Hint.
He tells us, that he lived many years in that part of the world, and is pleased to assert roundly, that “the most opulent inhabitants of America are of selfish, mean dispositions, void of public spirit; and that they took every occasion (during the late war, it seems) of obstructing the King’s measures, when they in the least interfered with their particular interests.”
It is a heavy charge this: and as I too have lived many years in that country, I have reason to know that it is a charge without foundation; and that the very reverse is true.
I would therefore ask this writer, if he has never learnt that calumniating even a single person behind his back, to increase differences between friends, is unworthy a gentleman; and that stabbing in the dark is unbecoming a soldier and an officer? Whether he does not think that calumniating the principal people of twelve or thirteen colonies, to incite the mother country to sheath the sword in the bowels of her children, is not infinitely more wicked? and the doing this under a feigned name, at three thousand miles distance from the parties injured, proportionably more mean, base, and cowardly?
I call upon him, therefore, to name those opulent persons, and point out the instances, putting his own name openly and fairly to his accusation; or take to himself in private the conscious shame that belongs to such baseness, aggravated by a recollection of the generous hospitality he personally met with in the country he has so unworthily abused.
F. B.
